                              UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NEW YORK



 WAYNE WONG,

             Plaintiff,                                     Case No. 1:21-cv-1221

 v.                                                         Hon. ______________________

 TRANSPORT WORKERS UNION, LOCAL 100, AFL-
 CIO; TONY UTANO, in his official capacity as the           COMPLAINT
 President of Transport Workers Union, Local 100,
 AFL-CIO; METROPOLITAN TRANSPORTATION
 AUTHORITY; METROPOLITAN TRANSPORTATION
 AUTHORITY–NEW YORK CITY TRANSIT; ROBERT
 E. FORAN, in his official capacity as the Chief
 Financial Officer of the Metropolitan
 Transportation Authority,

             Defendants.


        AND NOW comes Plaintiff Wayne Wong, by and through his undersigned attorneys, and

states the following claims for relief against Defendants Transport Workers Union, Local 100, AFL-

CIO (“TWU 100”); Tony Utano, in his official capacity as the President of Transport Workers

Union, Local 100, AFL-CIO; Metropolitan Transportation Authority (“MTA”); Metropolitan

Transportation Authority–New York City Transit1; and Robert E. Foran, in his official capacity as

the Chief Financial Officer of the Metropolitan Transportation Authority, and avers as follows:

                                      SUMMARY OF THE CASE

        1.         This is a civil rights action pursuant to 42 U.S.C. § 1983 for permanent injunctive

relief, declaratory relief, and monetary relief to redress and to prevent the deprivation of rights,

privileges, and/or immunities under the First and Fourteenth Amendments to the United States




        1
            MTA and MTA–New York City Transit are referred to collectively herein as “Employer.”
                                                      1
Constitution caused by state statutes and Defendants’ contracts, policies, and practices that impair

TWU 100 members’ ability to resign their union memberships and/or end financial support of

TWU 100.

        2.     In so doing, Defendants have acted under the color of state law, specifically the

Public Employees’ Fair Employment Act, N.Y. Civ. Serv. Law, Article 14 (the “Taylor Law”),

and/or other state law or policy and are therefore state actors.

        3.     Pursuant to the Taylor Law and agreements between Employer and TWU 100,

setting forth terms and conditions of employment for certain public employees, including Mr.

Wong, Defendants have deprived, are depriving, and are threatening to continue to deprive Mr.

Wong of his constitutional rights. Specifically, TWU 100, acting in concert with Employer through

their officers and officials, requires Mr. Wong to remain a member of TWU 100 and its affiliates

and/or to financially support TWU 100 by restricting or ignoring his right to resign from union

membership and his right to end all aspects of union membership and by refusing to acknowledge

and/or accept Mr. Wong’s resignation and revocation of dues authorization, all under the color of

state law.

        4.     Despite Mr. Wong’s resignation from TWU 100 and its affiliates, Defendants

continue to deduct union dues and/or fees from his wages. Therefore, in addition to injunctive and

declaratory relief, Mr. Wong also seeks compensatory and nominal damages for the violation of his

First and Fourteenth Amendment rights, as well as attorneys’ fees and costs.

                                 JURISDICTION AND VENUE

        5.     This action arises under the Constitution and laws of the United States of America.

It also arises under the Federal Civil Rights Act of 1871, 42 U.S.C. § 1983, to redress the deprivation,

under color of state law, of Mr. Wong’s rights, privileges, and immunities under the Constitution of

the United States, particularly the First and Fourteenth Amendments thereto.

                                                   2
        6.      The Court has jurisdiction over Mr. Wong’s claims pursuant to 28 U.S.C. § 1331—

because his claims arise under the Constitution of the United States—and 28 U.S.C. § 1343—

because Mr. Wong seeks relief under 42 U.S.C. § 1983.

        7.      This action is an actual controversy in which Mr. Wong seeks a declaration of his

rights under the Constitution of the United States. Pursuant to 28 U.S.C. §§ 2201 and 2202, this

Court may declare plaintiffs’ rights and grant further necessary and proper relief, including injunctive

relief pursuant to Federal Rule of Civil Procedure 65.

        8.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), because a defendant,

TWU 100, is domiciled in and operates or does significant business in this judicial district.

Additionally, a substantial part of the events giving rise to this action occurred in this judicial district.

                                                PARTIES

        9.      Plaintiff Wayne Wong is a “public employee” within the meaning of the Taylor Law,

see N.Y. Civ. Serv. Law § 201.7 (McKinney 2020), employed as a train operator for the last six years

by Employer. Mr. Wong is employed in a bargaining unit represented, exclusively for purposes of

collective bargaining, by TWU 100. Mr. Wong was a member of TWU 100, but has not been a

member of TWU 100 since the date of his resignation letter.

        10.     Defendant TWU 100 is an “employee organization” within the meaning of the

Taylor Law, see N.Y. Civ. Serv. Law § 201.5. TWU 100 represents certain MTA employees, including

Mr. Wong, exclusively for purposes of collective bargaining with Employer. TWU 100 maintains a

place of business at 195 Montague Street, 3rd Floor, Brooklyn, New York, and conducts its business

and operations throughout the New York City metropolitan area, including the Eastern District of

New York.

        11.     Defendant Tony Utano is the President of TWU 100, and has control over the

operation of TWU 100, and is sued in his official capacity.

                                                     3
       12.     Defendant MTA is a “government” or “public employer” within the meaning of the

Taylor Law, see N.Y. Civ. Serv. Law § 201.6. MTA is a party to a collective bargaining agreement and

other agreements governing the terms and conditions of Mr. Wong’s employment.

       13.     Defendant MTA–New York City Transit is a “government” or “public employer”

within the meaning of the Taylor Law, see N.Y. Civ. Serv. Law § 201.6. MTA–New York City Transit

is a party to a collective bargaining agreement and other agreements governing the terms and

conditions of Mr. Wong’s employment.

       14.     Defendant Robert E. Foran is sued in his official capacity as the Chief Financial

Officer of MTA. In this position, Defendant Foran has decision-making and policy-making

authority for MTA and MTA–New York City Transit. Defendant Foran is responsible for, among

other things, MTA’s Treasury and Comptroller Departments, which issue wages to employees

including Mr. Wong. He oversees the payroll system for MTA–New York City Transit, which

includes processing all payroll deductions, including union dues and/or fees pursuant to the

requirements of relevant collective bargaining agreements, other agreements, and the Taylor Law.

                                   FACTUAL ALLEGATIONS

       15.     Acting in concert under color of state law, Employer and TWU 100 have entered

into a collective bargaining agreement and other agreements that control the terms and conditions of

Mr. Wong’s employment.

       16.     Pursuant to certain terms of a collective bargaining agreement and/or other

agreements, Employer deducts union dues and/or fees from its employees’ wages for TWU 100,

and transmits them to TWU 100.

       17.     State law requires Employer to extend to TWU 100 the right to dues deductions

from the wages of Employer’s employees. Specifically, the Taylor Law provides, “A public employer

shall extend to an employee organization certified or recognized pursuant to this article the

                                                  4
following rights: . . . (b) to membership dues deduction, upon presentation of dues deduction

authorization cards signed by individual employees. . . .” N.Y. Civ. Serv. Law § 208.1.

        18.     The Taylor Law also provides that “[t]he right to such membership dues deduction

shall remain in full force and effect until: (i) an individual employee revokes membership in the

employee organization in writing in accordance with the terms of the signed authorization.” N.Y.

Civ. Serv. Law § 208.1.

        19.     Mr. Wong became a union member after beginning his employment with Employer

as a train operator.

        20.     Mr. Wong resigned his union membership and sought to end dues deductions via

written notice to TWU 100 on or about June 22, 2020.

        21.     Employer, by and through Defendant Foran and/or his agents or officials, also

received a copy of Mr. Wong’s resignation letter on or about June 22, 2020.

        22.     Mr. Wong’s written resignation from TWU 100 requested that TWU 100 and

Employer provide him with a copy of anything that Mr. Wong signed that Employer or TWU 100

believed to be the basis for refusing to allow Mr. Wong to resign his TWU 100 membership and/or

revoke his dues deductions authorization.

        23.     No Defendant has provided Mr. Wong with a copy of any membership agreement or

dues deduction authorization allegedly signed by Mr. Wong.

        24.     Upon information and belief, Employer requires its employees represented by TWU

100 to effectuate their union membership resignation and/or revocation of union dues deduction

authorizations through TWU 100.

        25.     Employer denies union members’ requests to resign union membership and/or end

union dues deductions from their wages without authorization from TWU 100.




                                                  5
       26.     Pursuant to its policies, practices, and/or decisions enacted and/or acted upon by

Employer’s officials, Employer refuses to end the deductions of TWU 100 dues and/or fees from

Mr. Wong’s wages.

       27.     In response to Mr. Wong’s resignation letter, an agent or official of Employer stated

that Mr. Wong must contact TWU 100 to end his union dues deductions.

       28.     Further, Employer stated that TWU 100 would have to “inform [Employer] to

cancel the deductions” from Mr. Wong’s wages.

       29.     In approximately July 2020, Mr. Wong contacted TWU 100 regarding the status of

his June 2020 resignation. In response to his inquiry, a TWU agent and/or official told Mr. Wong

that he had to fax his resignation letter to TWU 100.

       30.     After his June 2020 resignation letter was faxed to TWU 100, Mr. Wong again

contacted TWU 100 in July 2020 regarding his resignation from TWU 100, and a TWU 100 agent

and/or official then told Mr. Wong that he had to hand-deliver a letter resigning his union

membership to the president of TWU 100, Defendant Utano.

       31.     On or about July 29, 2020, Mr. Wong hand-delivered an additional resignation letter

to the office of TWU 100 and Defendant Utano.

       32.     To date, TWU 100 has not recognized and/or honored Mr. Wong’s resignation of

TWU 100 membership or his dues deduction authorization revocation.

       33.     No defendant to this matter has provided Mr. Wong with notice of his constitutional

rights as a nonmember to not pay any union dues and/or fees to TWU 100 or its affiliates or to due

process, including notice and an opportunity to object to how any nonconsensual union dues

and/or fees taken from him are used.

       34.     Mr. Wong has never waived his constitutional rights as a nonmember not to pay

union dues and/or fees to TWU 100.

                                                  6
          35.   Since on or about June 23, 2020, Mr. Foran, in his role overseeing MTA’s Treasury

Department, has continued to deduct purported union dues and/or fees from Mr. Wong’s wages.

          36.   Since on or about June 23, 2020, TWU 100 has continued to consider Mr. Wong a

member of TWU 100 and to take and/or accept purported union dues and/or fees from Mr.

Wong’s wages.

          37.   Acting in concert under color of state law, Defendants have taken and continue to

take and/or have accepted and continue to accept purported union dues and/or fees from Mr.

Wong’s wages as a condition of employment pursuant to state law, a collective bargaining agreement

between them, and/or their joint policies and practices.

          38.   Defendants have taken and continue to take and have accepted and continue to

accept purported union dues and/or fees from Mr. Wong’s wages even though the seizure of

purported union dues and/or fees from his wages is against Mr. Wong’s will and without his

consent.

          39.   Mr. Wong objects to the compelled association with and financial subsidization of

any activities of TWU 100 and/or its affiliates for any purpose.

                                      CLAIMS FOR RELIEF

                                           COUNT ONE
                                  (Violation of 42 U.S.C. § 1983 and
                                the Constitution of the United States)

          40.   Mr. Wong re-alleges and incorporates by reference all allegations contained in the

foregoing paragraphs of this Complaint as if fully set forth herein.

          41.   The First Amendment to the Constitution of the United States protects

associational, free speech, and free choice rights, and the Fourteenth Amendment to the

Constitution of the United States incorporates the protections of the First Amendment against the

States.


                                                   7
        42.     The First Amendment requires that “[n]either an agency fee nor any other payment

to the union may be deducted from a nonmember’s wages, nor may any other attempt be made to

collect such a payment, unless the employee affirmatively consents to pay.” Janus v. AFSCME,

Council 31, 138 S. Ct. 2448, 2486 (2018).

        43.     There is no state interest, compelling or otherwise, justifying the requirement that

individuals remain members of or provide financial support to a private organization, including a

labor organization, for any length of time.

        44.     The Taylor Law, Sections 201 and 208, on their face and/or as applied by

Defendants, and/or Defendants’ agreements, authorize and/or require Employer, by and through

its agents and officials, and TWU 100 to force public employees to remain TWU 100 members

and/or full union dues payers despite their expressed intention to resign union membership and/or

end financial support of TWU 100, in violation of public employees’ rights under the First

Amendment.

        45.     The Taylor Law, Sections 201 and 208, on their face and/or as applied by

Defendants, permit Defendants to require that public employees maintain unwilling association with

and financial support of TWU 100 and is, therefore, unconstitutional. This forced membership

requirement impinges on Mr. Wong’s rights to free association, self-organization, assembly, petition,

and freedoms of speech, thought, and conscience, as guaranteed by the First and Fourteenth

Amendments to the Constitution of the United States.

        46.     The Taylor Law, on its face and/or as applied by Defendants, authorizes Defendants

to violate Mr. Wong’s constitutional rights by withholding union dues and/or fees from him without

his consent, in violation of the Constitution of the United States as explained in Janus, 138 S. Ct.

2448.




                                                   8
        47.     Because Mr. Wong has resigned his TWU 100 membership, the First Amendment

protects him as a nonmember public employee from having Defendants deduct nonconsensual

financial support for TWU 100 from his wages as a condition of employment.

        48.     A valid waiver of constitutional rights requires clear and compelling evidence that the

putative waiver was voluntary, knowing, and intelligent and that enforcement of the waiver is not

against public policy. Defendants bear the burden of proving that these criteria are satisfied.

        49.     Mr. Wong has not waived his constitutional right as a nonmember not to provide

financial support via payroll deduction or other method to TWU 100.

        50.     Defendants, by deducting and collecting financial support for TWU 100 from Mr.

Wong’s wages via payroll deduction, despite his resignation from TWU 100 and his revocation of

consent to union dues deductions, pursuant to Employer’s policies, practices, and/or Defendant

Foran’s decisions, and without clear and compelling evidence that Mr. Wong has waived his

constitutional rights, are depriving Mr. Wong of his First Amendment rights to free speech and

association, as secured against state infringement by the Fourteenth Amendment and 42 U.S.C. §

1983.

        51.     As a direct result of Defendants’ actions taken under the Taylor Law, a collective

bargaining agreement between Employer and TWU 100, and/or Defendants’ joint policies and

practices, Mr. Wong:

                a.      has been prevented from exercising his rights and privileges to disassociate

from and no longer support the agenda and expenses of a private organization with which he no

longer agrees and/or to which he no longer wishes to belong as a member;

                b.      has been deprived of his civil rights guaranteed to him under the statutes of

the United States and has suffered monetary damages and other harm;




                                                   9
                 c.     is in imminent danger of being deprived of his civil rights guaranteed under

the Constitution and statutes of the United States and is in imminent danger of suffering monetary

damages and other harm; and

                 d.     is in imminent danger of suffering irreparable harm, damage, and injury

inherent in the violation of First and Fourteenth Amendment rights for which there is no adequate

remedy at law.

          52.    If not enjoined by this Court, Defendants and/or their agents and officials will

continue to effect the aforementioned deprivations and abridgments of Mr. Wong’s constitutional

rights, thereby causing irreparable harm, damage, and injury for which there is no adequate remedy

at law.

                                            COUNT TWO
                                   (Violation of 42 U.S.C. § 1983 and
                                 the Constitution of the United States)

          53.    Mr. Wong re-alleges and incorporates by reference all allegations contained in the

foregoing paragraphs of this Complaint as if fully set forth herein.

          54.    The Fourteenth Amendment to the Constitution of the United States guarantees due

process to those facing deprivation of liberty or property by state actors. See Mathews v. Eldridge, 424

U.S. 319, 348–49 (1976).

          55.    Additionally, public-sector unions and public employers have a responsibility to

provide procedures that minimize constitutional impingement inherent in compelled association and

speech and facilitate the protection of public employees’ rights. See Chi. Teachers Union, Local No. 1 v.

Hudson, 475 U.S. 292, 307 & n.20 (1986).

          56.    Defendants have not implemented policies and procedures that are narrowly tailored

to reduce the impingement on Mr. Wong’s constitutional rights, including the constitutionally




                                                   10
required procedures and disclosures regarding the use of union dues and/or fees taken from him as

a condition of employment, as recognized in Hudson.

       57.     Defendants have not provided Mr. Wong with notice of or a meaningful opportunity

to object to the continued seizure of a portion of his wages via payroll deductions by Defendants or

the use of his funds by TWU 100.

       58.     Mr. Wong has never waived his due process rights, including his right not to

subsidize the speech and activities of TWU 100.

       59.     As a direct result of Defendants’ concerted actions, taken pursuant to state law, a

collective bargaining agreement between Employer and TWU 100, and their joint policies and

practices, Mr. Wong:

               a.      is being prevented from exercising his rights and privileges to disassociate

       from and no longer support the agenda, activities, speech, and expenses of a private

       organization that he objects to supporting;

               b.      is being deprived of his civil rights guaranteed under the Constitution and

       statutes of the United States and has suffered monetary damages and other harm; and

               c.      is in imminent danger of suffering irreparable harm, damage, and injury

       inherent in the violation of First and Fourteenth Amendment rights, for which there is no

       adequate remedy at law.

       60.     If not enjoined by this Court, Defendants and/or their agents and officials will

continue to effect the aforementioned deprivations and abridgments of Mr. Wong’s constitutional

rights, thereby causing him irreparable harm.




                                                  11
                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that this Court order the following relief:

       A.           Declaratory: A judgment based upon the actual, current, and bona fide controversy

between the parties as to the legal relations among them, pursuant to 28 U.S.C. § 2201 and Federal

Rule of Civil Procedure 57, declaring:

               i.          that Defendants’ actions in forcing Mr. Wong to remain a member of TWU

       100, and the Taylor Law provisions contained in Sections 201 and 208, to the extent they

       relate to, authorize, and/or require Defendants to do so, on their face and/or as applied,

       violate the First and Fourteenth Amendments to the United States Constitution;

              ii.          that any taking of union dues and/or fees from Mr. Wong after his

       resignation of membership in TWU 100 violates his rights under the First and Fourteenth

       Amendments to the Constitution of the United States, and that any provisions of the Taylor

       Law, a collective bargaining agreement between Employer and TWU 100, and/or any other

       purported authorizations that authorize or require such deductions of union dues and/or

       fees from Mr. Wong are unconstitutional; and

             iii.          that the First and Fourteenth Amendments to the Constitution of the United

       States prevent Defendants from restricting Mr. Wong’s right to resign from union

       membership at any time;

             iv.           or, alternatively, that the First and Fourteenth Amendments require

       Defendants to provide Mr. Wong with constitutionally adequate notice and a meaningful

       opportunity to object to the nonconsensual monies being seized from him and the purposes

       for which the monies are used, including the notice and procedures required by Hudson.

       B.           Injunctive: A permanent injunction:




                                                     12
                i.         enjoining Defendants, their officers, employees, agents, attorneys, and all

       others acting in concert with them, from:

                          a.      engaging in any of the activities listed in Part A above, which this

                          Court declares illegal;

                          b.      enforcing any provisions in the Taylor Law, a collective bargaining

                          agreement between Employer and TWU 100, Defendants’ policies and

                          practices, and/or any subsequent substantially similar provisions agreed to

                          between TWU 100 and Employer, which require Mr. Wong to remain a

                          member of TWU 100 and/or its affiliates for any duration of time beyond

                          that which Mr. Wong wishes to remain a member; and

              ii.         requiring Defendants, their officers, employees, agents, attorneys, and all

       others acting in concert with them, to:

                          a.      recognize and honor Mr. Wong’s request to resign from membership

                           in TWU 100 and its affiliates, retroactive to the date of his resignation; and

                          b.      refund to Mr. Wong all union dues and/or fees deducted from his

                           wages from the date of his resignation, plus interest thereon;

                          c.      or, alternatively, to provide constitutionally adequate notice and

                           procedures regarding the payroll deductions of forced financial support of

                           TWU 100 from Mr. Wong’s wages.

       C.           Monetary: A judgment awarding Mr. Wong nominal and compensatory damages for

the injuries sustained as a result of Defendants’ unlawful interference with and deprivation of his

constitutional and civil rights including, but not limited to, the amount of union dues and/or fees

deducted from his wages after Mr. Wong’s resignation from TWU 100, plus interest thereon, and

such amounts as principles of justice and compensation warrant.

                                                     13
       D.      Attorneys’ Fees and Costs: A judgment awarding Mr. Wong costs and reasonable

attorneys’ fees under 42 U.S.C. § 1988; and

       E.      Other: Such other and further relief as the Court may deem just and proper.


                                              Respectfully submitted,

Dated: March 8, 2021                          s/ Tyler K. Patterson
                                              Tyler K. Patterson
                                              NYS Attorney I.D. No. 5076930
                                              Email: tkpatterson@fairnesscenter.org
                                              Nathan J. McGrath*
                                              Email: njmcgrath@fairnesscenter.org
                                              Danielle R. Acker Susanj*
                                              Email: drasusanj@fairnesscenter.org
                                              THE FAIRNESS CENTER
                                              500 North Third Street, Suite 600B
                                              Harrisburg, Pennsylvania 17101
                                              Telephone: 844.293.1001
                                              Facsimile: 717.307.3424

                                              Attorneys for Plaintiff

                                              *motions for admission pro hac vice to be filed




                                                 14
